Title: From John Adams to the President of Congress, No. 3, 23 August 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam August 23d 1780
     
     The Errand of Mr. Cumberland to Madrid, is a mere finesse of the British Ministry, intended to aid the Stockjobbers, keep up the Stocks, aid the Loan and the Canvas for an Election, and lull the belligerent Powers, while they prepare their measures for future Enterprizes and another Campaign. They have carried this Plot so far, that I see some paragraphs in the foreign Papers, which seem intended to counteract it.
     The Truth is, according to my Information, that Orders are already sent out by the British Cabinet to prosecute the War with Vigour in North Carolina and Virginia the ensuing Fall, Winter and Spring. General Prevost is about to sail, with some Frigates to aid their Operations on Cape Fear River. It is said at the same time they are sounding the House of Bourbon, through Sardinia, and have made some loose propositions of Accommodation, the Ground work of which is the Sacrifice of America and there is no doubt, they would yield to France and Spain very great things, to carry their point against America who may depend upon the utmost Exertions of their Malice and Revenge. But all this will not do. France and Spain are now responsible for their Conduct to the rest of Europe, especially the Northern Powers: and besides this, the Seperation between America and England, is an Object of more pressing Importance to France and Spain, than any Concessions, that England can make them. So that America need not be under any Apprehensions of being deserted.
     If however, She were to be deserted by all the World, She ought seriously to maintain her Resolution to be free. She has the means within herself. Her greatest misfortune has been, that She has never yet felt her full Strength, nor considered the Extent of her Resources.
     I cannot but lament however, that there is no Representation of Congress in this Republick, vested with Powers to borrow Money. This would be a double Advantage. We should avail ourselves of a Loan, and at the same Time lessen the Loan of England. A Loan once begun here, would rapidly increase so as to deprive the English of this Resource. This is the Method, in which Commerce may be extended between the two Republicks, and the political Sentiments and System of Holland changed. I fancy that several very solid Houses here might be persuaded to become Security for the payment of Interest and that Contracts might be made with them to send them Remittances in produce, either to Europe, St. Eustatia, St. Thomas, &c. to enable them to discharge the interest. Might not Merchants be found in Philadelphia, Boston, and many other places, who would enter into Covenant with the public, to remit such a Sum as should be agreed on in the produce of the Country to such Houses here? This Method, if Congress should think it expedient to fall into the way of sending Fleets of Merchantmen under Convoy, would easily succeed. The safe Arrival of the Fier Roderigue, with so large a Number of Vessels under her Care, gives great Encouragement to this Plan.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     